DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 31, 2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Goss et al. (U.S. Patent No. 7,324,535 B1) discloses: A programmable integrated circuit (7:5–9: “logic device 370 such as a circuit disposed in an ASIC (Application Specific Integrated Circuit) or FPGA (Field Programmable Gate Array)”.) comprising:
logic to perform one or more functions, wherein the logic outputs a plurality of signals;
signal select hardware to select one or more of the signals output from the logic;
programmable signal analysis hardware to analyze the selected signals to produce diagnostic data.
 (6:36–7:18: “FIG. 3 is a block diagram of output buffer 300 for tracking queue length information. As shown, buffer 300 includes input buffer 320, memory device 340, queue manager 330, time tracking device 390, and logic device 370. Logic device 370 includes AQL register 374 and IQL register 372.
Queue manager 330 regulates a flow of data information stored in memory device 340 and, more specifically, queue 120 (also see FIG. 1). Any suitable memory device such as RAM 
Queue manger 330 runs congestion algorithm 325 to manage a flow of input traffic 110 and output traffic 130. In one application, congestion algorithm 325 is a WRED (Weighted Random Early Detection) algorithm. Other suitable algorithms can be used.
Upon receipt of input traffic 110 such as a data packet at input buffer 320, queue manger 330 determines whether to store the data packet in queue 120. As previously discussed, this decision depends on the status of AQL metric 175 (stored in AQL register 374) and the drop probability chart in FIG. 2.
In the event that newly received data information stored in input buffer 320 is stored in queue 120, queue manager 330 generates a signal indicating modification of queue 120 and, more specifically, transfer of the data information into queue 120. Alternatively, queue manger 330 would drop or discard the data information because the queue is too full. In either case, input buffer 320 is ready to receive new data.
In response to modifying queue 120 by adding new data or transmitting previously stored data 160 as output traffic 130, logic device 370 updates metrics associated with queue 120. For example, queue manager 330 generates and transmits a signal to logic device 370 indicating that contents of queue 120 have been or will be modified. In response to receiving the ‘modification’ signal, logic device 370 such as a circuit disposed in an ASIC (Application Specific Integrated Circuit) or FPGA (Field Programmable Gate Array) calculates and updates corresponding registers that store queue length metrics.
IQL register 372 stores IQL metric 170. In response to the event of adding or deleting data from queue 120, IQL register 372 is updated (incremented or decremented) to reflect a new amount of data 160 stored in queue 120.

The Examiner finds the logic device 370 updating corresponding registers associated with queue 120 in response to receiving the ‘modification’ signal from queue manager 330 as disclosed in Goss teaches the claimed “programmable integrated circuit comprising: logic to perform one or more functions, wherein the logic outputs a plurality of signals; signal select hardware to select one or more of the signals output from the logic; programmable signal analysis hardware to analyze the selected signals to produce diagnostic data”.).
However, the Examiner finds Goss does not teach or suggest the claimed “embedded microcontroller to receive the diagnostic data from the programmable signal analysis hardware and reconfigure the logic based on the diagnostic data; anda hardware interface connecting the programmable signal analysis hardware and the embedded microcontroller to transport the diagnostic data from the programmable signal analysis hardware to the embedded microcontroller.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 11 and 18 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 11 and 18 are allowable for the same reasons as set forth above in claim 1.
Claims 2-10, 12-17 and 19-20 are also allowable due to their dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112